                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                             EASTERN DIVISION

EARNEST J. FILES, JR.,                      )
                                            )
      Plaintiff,                            )
                                            )
v.                                          ) CIV. ACT. NO. 3:17cv615-ECM
                                            )
CLAYTON KIM TAYLOR, et al.,                 )
                                            )
      Defendants.                           )

                                      ORDER

      On October 19, 2018, the Magistrate Judge entered a Recommendation

recommending that defendants Taylor, Young and Morris’ motion to dismiss be

granted. (Doc. 40). On October 29, 2018, the plaintiff filed objections to the

Recommendation of the Magistrate Judge. (Doc. 42). The Court has carefully

reviewed the record in this case, the Recommendation of the Magistrate Judge, and

the plaintiff’s objections. Upon an independent review of the file in this case and

for good cause, it is

      ORDERED as follows:

      1. that the plaintiff’s objections be and are hereby OVERRULED;

      2. that the Recommendation of the Magistrate be and is hereby ADOPTED;
3. that defendants Morris, Taylor and Young’s motion to dismiss be and is

   hereby GRANTED, and the plaintiff’s amended complaint against these

   defendants be and is hereby DISMISSED with prejudice.

4. that these defendants be and are hereby DISMISSED as parties to this

   action; and

5. that this case with respect to the remaining defendants be and is

   REFERRED back to the Magistrate Judge for further proceedings.

DONE this 7th day of January, 2019.

                              /s/ Emily C. Marks
                        EMILY C. MARKS
                        UNITED STATES DISTRICT JUDGE
